Citation Nr: 0506663	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  04-01 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to July 26, 2001 for a 
30 percent rating for residuals of pleurisy, tuberculosis 
(TB).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from April 1953 to June 
1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In a February 2002 rating decision issued in 
March 2002, the RO continued a noncompensable rating for a 
pleurisy, TB, inactive.  A July 2002 informal conference 
report noted that the veteran would accept a 30 percent 
evaluation as a resolution of his appeal.  In an August 2002 
VA Form 21-4138, Statement in Support of Claim, the veteran 
stated that he accepted the 30 percent evaluation proposed by 
the Decision Review Officer (DRO) as a satisfactory 
resolution to his VA claim for the service-connected 
condition of pleurisy, TB, inactive; that he withdrew his 
notice of disagreement (NOD) with the previous decision; and 
that he understood the effective date would be July 26, 2001.  
In an August 2002 rating decision, the RO assigned a 30 
percent rating for pleurisy, TB, effective from July 26, 
2001.  The same month, the veteran filed an NOD with the 
assigned effective date, indicating that it should be 
retroactive to the date his rating was reduced in 1970-71.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the earlier effective date issue addressed in 
this decision.

2.  The RO received the veteran's original claim for service 
connection for pleurisy, TB, in June, 1955.

3.  In a July 1955 rating decision, the RO granted service 
connection for pleurisy, TB, and assigned an initial 100 
percent rating; the veteran was notified of his appellate 
rights in a letter dated the same month, but the veteran did 
not initiate a notice of disagreement (NOD) within one year 
of notification.  

4.  Following a March 1957 VA examination that revealed that 
the veteran's TB had been inactive for 16 months, in an April 
1957 rating decision, the assigned rating was reduced 
according to the provisions of 38 U.S.C. § 356, which 
provided graduated ratings for inactive TB; the veteran was 
notified of his appellate rights in a letter dated the same 
month, but the veteran did not initiate a notice of 
disagreement (NOD) within one year of notification.  The 
presumption of regularity holds that the RO properly 
discharged its official duties by mailing a copy of the VA 
decision to the last known address of the appellant and the 
appellant's representative, if any, on the date that the 
decision was issued.

5.  On July 26, 2001, the RO received the veteran's claim for 
an increased rating for his TB disorder.

6.  October 2001 VA pulmonary function tests (PFTs) showed 
mild restrictive ventilatory impairment, which the VA 
examiner later indicated was secondary to the veteran's 
fibrosis pleurisy/TB, with forced expiratory volume in one 
second (FEV-1) of 66 percent of predicted value. 

7.  In an August 2002 rating decision, the RO recharacterized 
the veteran's disability as pleurisy, TB, and assigned a 30 
percent rating, effective from July 26, 2001, the date of 
receipt of a VA Form 21-4138 from the veteran asking for an 
increased rating for his TB disability.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
July 26, 2001 for a 30 percent rating for residuals of 
pleurisy, tuberculosis, have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
and became effective in November 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA 
essentially eliminated the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim and will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).  The amendments became effective on 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  The 
notice and duty to assist provisions of the VCAA are not 
applicable to a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOPGCPREC 5-2004.  

Initially, the Board notes that the VA General Counsel has 
held that the notice provisions of the VCAA are not 
applicable to earlier effective date claims, where VCAA 
notice has already been provided.  See VAOPGCPREC 8-2003 
(holding that "[i]f, in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue").  Here, the present 
claim is governed by VAOPGCPREC 8-2003.

In this case, there is no evidence that could be obtained 
that would have any effect on the outcome of this claim.  
There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
an increased rating as the effective date can be no earlier 
than the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise the date of receipt of the claim.  38 C.F.R. § 
3.400(o) (2004).  Therefore, when there is no evidence pre-
dating the claim that showed an increased rating was 
warranted for the claimed condition, it is legally impossible 
to get an effective date any earlier than the date of the 
claim. 

Even so the appellant is not prejudiced by the Board's 
consideration of his earlier effective date claim as VA has 
already met all notice and duty to assist obligations to him 
under the VCAA.  In essence, the appellant in this case has 
been notified as to the laws and regulations governing 
effective dates and increased ratings.  He has, by 
information letters, a July 2002 DRO conference, an August 
2002 rating decision, a December 2004 statement of the case 
(SOC), and an August 2001 VCAA letter been advised of the 
evidence considered in connection with his increased and 
later earlier effective date appeals, and the evidence 
potentially probative of the claim throughout the procedural 
course of the claims process.  Moreover, the veteran and his 
representative have provided arguments in support of his 
appeal, thus curing (or rendering harmless) any previous 
omissions.  Thus, the appellant's procedural rights have not 
been abridged, and the Board will proceed with appellate 
review of his earlier effective date claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).

Analysis

I.  Pertinent Criteria

A. Finality

VA regulations provide that, an appeal consists of an NOD 
filed in writing within one year of decision notification, 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. §§ 20.200, 
20.201, 20.202 (2004).

"Notice" means written notice sent to a claimant at his 
latest address of record.  38 C.F.R. § 3.1(q) (2004).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2004).

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2004).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  38 C.F.R. § 3.104(a) (2004).

B.  Effective Dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2004).

A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  38 C.F.R. § 
3.157(b) and (b)(1) (2004).  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized, but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b) (2004).  Similarly, the date of receipt of 
evidence from a private physician or layman will be accepted 
when the evidence furnished by or on behalf of the claimant 
is within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
Moreover, when authenticated evidence from state and other 
institutions is submitted by or on behalf of the veteran and 
entitlement is shown, date of receipt by the VA of 
examination reports, clinical records, and transcripts of 
records will be accepted as the date of receipt of a claim if 
received from State, county, municipal, recognized private 
institutions, or other Government hospitals.  Benefits will 
be granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
38 C.F.R. § 3.157.

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law or VA issue, if the report 
relates to a disability which may establish entitlement.  
Such evidence will also be accepted as an informal claim for 
pension previously denied for the reason the disability was 
not permanently and totally disabling.  Acceptance of a 
report of examination or treatment as a claim for increase or 
to reopen is subject to the requirements of 38 C.F.R. § 3.114 
with respect to action on VA initiative or at the request of 
the claimant and the payment of retroactive benefits from the 
date of the report or for a period of one year prior to the 
date of receipt of the report.

The VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The doctrine of "constructive possession" 
of VA records laid out by the United States Court of Appeals 
for Veterans Claims (Court) in Bell is not applicable prior 
to Bell, which was decided in 1992.  See Lynch v. Gober, 10 
Vet. App. 127 (1997).

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b) (West 2002); 38 
C.F.R. 
§ 3.400(o) (2004).

C.  Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1 (2004).  Where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran was granted service connection for his TB in 
1955.  Prior to October 7, 1996, 38 C.F.R. § 4.97, Diagnostic 
Code 6732 provided that pleurisy, tuberculous, would be rated 
as 100 percent disabling when active, and when inactive rated 
under 38 C.F.R. §§ 4.88b (now 38 C.F.R. § 4.88c) and 4.89.  
The schedular criteria in effect at that time provided for 
graduated ratings for TB after it was determined to be 
inactive.  Public Law 90-493 repealed section 356 of title 
38, which provided graduated ratings for inactive TB.  
However, the repealed section still applies in the case of 
any veteran who on August 18, 1968, was receiving or entitled 
to receive compensation for TB.  See 38 C.F.R. §§ 4.89, 4.96, 
4.97 (2004).  In this case, as the veteran's TB has been 
inactive since November 1955, his disability was rated as 
noncompensable from March 1968 until July 2001 and therefore 
does not apply.

Under current rating criteria, 38 C.F.R. § 4.97, Diagnostic 
Code 6732 (pleurisy, TB, active or inactive) (2004), the 
condition is to be rated under 38 C.F.R. § 4.88c or 4.89, 
whichever is appropriate.  Under 38 C.F.R. § 4.89, the 
ratings for inactive non-pulmonary TB in effect on August 19, 
1968, two years after the date of inactivity, following 
active TB, which was clinically identified during service or 
subsequently, warrants a 100 percent disability evaluation.  
Thereafter, for four years, or in any event, to six years 
after the date of inactivity, a 50 percent evaluation is 
warranted.  Thereafter, for five years, or for 11 years after 
the date of inactivity, a 30 percent evaluation is warranted.  
Thereafter, in the absence of a scheduled compensable 
permanent residual, a noncompensable evaluation is warranted.

The Board has considered the various rating schedule criteria 
for rating residuals of TB of the lungs and pleura, in order 
to ascertain and apply the version most favorable to him.  
The Board observes that, in a June 2002 addendum, the October 
2001 VA examiner opined that the veteran's restrictive 
ventilatory impairment was secondary to his service-connected 
TB.  The RO has evaluated the veteran's restrictive 
ventilatory impairment at the 30 percent rate under 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 for bronchial asthma.  The Board 
notes that the veteran's residuals appear to be more akin to 
chronic obstructive pulmonary disease (COPD) which is rated 
under Diagnostic Code 6604.  38 C.F.R. § 4.97, Diagnostic 
Codes 6602, 6604 (2004).

Under both diagnostic codes, a 10 percent evaluation is 
warranted for FEV-1 of 71 to 80 percent of predicted value, 
FEV-1/FVC of 71 to 80 percent, or diffusion capacity of the 
lung for carbon monoxide by the single breath method 
(DLCO(SB)) of 66 to 80 percent of predicted value.  A 30 
percent evaluation is assigned for FEV-1 of 56 to 70 percent 
of predicted value, FEV-1/FVC of 56 to 70 percent, or 
DLCO(SB) of 56 to 65 percent of predicted value.  A 60 
percent evaluation is warranted in cases of FEV-1 of 40 to 55 
percent of predicted value, or FEV-1/FVC of 40 to 55 percent, 
DLCO(SB) of 40 to 55 percent of predicted value.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6602, 6604.  A 60 percent rating 
also is warranted for at least monthly visits to a physician 
for required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteriods, under Diagnostic Code 6602, or a maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), under Diagnostic Code 6604.  
However, none of the requirements for a 60 percent rating 
have been shown on examination or in the VA treatment 
records.

Service medical records show the onset of TB pleurisy with 
effusion in March 1955.  In April 1955, the veteran was 
hospitalized initially at Ft. Hood until his transfer to 
Brooks Army Hospital in San Antonio, Texas.  While still in 
service, the veteran was transferred to the Alexandria, 
Louisiana VA Medical Center and later readmitted as a veteran 
after his retirement on disability.  In a July 1955 rating 
decision, the veteran was awarded service connection for 
pleurisy, TB, and assigned an initial 100 percent rating, 
effective from service discharge or July 1, 1955.  He 
remained hospitalized until February 1956.  A July 1956 VA 
examination revealed that the veteran's TB was arrested.  
Based on a March 1957 VA examination showing that the 
veteran's TB had been inactive for 16 months, in an April 
1957 rating decision, the RO reduced his evaluation under the 
provisions of 38 U.S.C. § 356, which provided graduated 
ratings for inactive TB - to 50 percent from March 1959 to 
March 1963, to 30 percent from March 1963 to March 1968, and 
to noncompensable (zero percent) from March 28, 1968.  The 
veteran was notified of his appellate rights in a letter 
dated the same month, but the veteran did not initiate a 
notice of disagreement (NOD) within one year of notification.  
A September 1957 VA examination reflected that the veteran's 
TB had been inactive for 22 months.  

On July 26, 2001, the RO received the veteran's claim for an 
increased rating for his TB disorder.  An October 2001 VA 
examination report revealed no active TB found on X-rays and 
included a diagnosis of a history of pulmonary TB in 1955.  
The PFTs done in conjunction with the examination showed mild 
restrictive ventilatory impairment with forced expiratory 
volume in one second (FEV-1) of 66 percent of predicted value 
and the ratio of FEV-1 to forced vital capacity (FEV-1/FVC) 
of 78 percent.  DLCO measurements were unable to be 
performed. 

Initially, in a February 2002 rating decision, the RO 
confirmed the noncompensable rating for pleurisy, TB, 
inactive.  In a June 2002 opinion, the October 2001 VA 
examiner stated that the veteran's mild restrictive 
ventilatory impairment was secondary to the veteran's 
fibrosis pleurisy/TB.  A July 2002 informal conference report 
revealed that the veteran would accept a 30 percent 
evaluation as a resolution of his appeal.  In an August 2002 
VA Form 21-4138, the veteran confirmed his acceptance of the 
30 percent evaluation proposed by the DRO as a satisfactory 
resolution to his VA claim for the service-connected 
condition of pleurisy, TB, inactive and withdrew his NOD with 
the February 2002 decision.  He also indicated that he 
understood the effective date of the increased rating would 
be July 26, 2001.  In August 2002 rating decision, the RO 
recharacterized the veteran's disorder and assigned a 30 
percent rating for pleurisy, TB, effective from July 26, 
2001, the date of receipt of a VA Form 21-4138 from the 
veteran asking for an increased rating for his TB disorder.  
The same month, the veteran filed an NOD to the effective 
date, indicating that the effective date should be the date 
his rating was reduced in 1970-71.

VA treatment records from August 1995 to April 2002 show that 
the veteran's TB has been inactive throughout that period.  
An August 1997 chest X-ray reflected an impression of no 
active disease seen and old granulomatous disease with COPD, 
fibrotic type.  But it was not until June 2002, that there 
was a competent medical opinion linking the veteran's COPD to 
his service-connected TB.

The veteran alleges that he never received notice of the 
April 1957 rating decision or his appellate rights.  
Consequently, he never filed an appeal to that decision and 
claims that his ratings for TB should not have been reduced 
and that his 30 percent rating should be retroactive to his 
hospitalization for TB in the 1950s.  As the veteran's TB was 
subject to improvement, the provisions of 38 C.F.R. § 3.344 
with regard to stabilization of disability evaluations do not 
apply.

The Court has held that there is a presumption of regularity 
that the Secretary properly discharged his official duties by 
mailing a copy of a VA decision to the last known address of 
the appellant and the appellant's representative, if any, on 
the date that the decision is issued.  See Woods v. Gober, 14 
Vet. App. 214, 216-17 (2000).  The appellant may rebut that 
presumption by submitting "clear evidence to the effect that 
VA's regular mailing practices are not regular or that they 
were not followed.  The burden then shifts to the Secretary 
to establish that the VA decision was mailed to the claimant.  
See Ashley v. Derwinski, 2 Vet. App. 303, 308-09 (1992).  
Absent evidence that the veteran notified VA of a change of 
address and absent evidence that any notice sent to him at 
his last known address has been returned as undeliverable, VA 
is entitled to rely on that address.  See Cross v. Brown, 9 
Vet. App. 18, 19 (1996).

The record shows that the RO mailed its April 1957 letter to 
the veteran to the address listed on his March 1957 VA 
examination report and there is no indication in the record 
that it was returned as undeliverable.  In response to a 
notification from the veteran that he had recently married, 
in a July 1957 letter, the RO informed the veteran that his 
compensation had been increased on behalf of his dependent 
wife.  The next communication from the veteran was a request 
to add a dependent child, which the RO granted in a February 
1958 letter.  All of these letters were sent to the same 
address.  The next filing received from the veteran was in 
September 1969.  The veteran has not indicated that he 
resided, or received mail, at any other address during the 
time period in question.  Thus, the veteran's mere statement 
of nonreceipt of notice of the April 1957 rating decision 
providing for graduated reductions in his rating for TB, or 
of his appellate rights with respect to it, is insufficient 
to overcome the presumption of regularity.  See Butler v. 
Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001); Mindenhall v. 
Brown, 7 Vet. App. 217, 274 (1994).  Thus, his argument does 
not extend the applicable time limit for initiating an 
appeal.  Since he did not express disagreement with the April 
1957 determination within one year of the presumed 
notification by VA, the April 1957 decision became final as 
to the graduated reductions in ratings for the veteran's TB 
disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2004).

As no CUE has been alleged in the unappealed April 1957 
rating decision, this decision is final and the effective 
date for a grant of a 30 percent rating necessarily must be 
after the date of this decision.  See 38 C.F.R. §§ 3.105, 
3.400.
  
In light of the aforementioned law and regulations, the 
essential questions before the Board in this case are (1) 
when was the date the claim for an increased evaluation was 
filed; and (2) when was it factually ascertainable that a 30 
percent evaluation was warranted.

With regard to the first question, it is clear that 
subsequent to the April 1957 final decision of record, the 
veteran first expressed intent to seek an increase for his TB 
disability in a VA Form 21-4138 received on July 26, 2001.  
No other correspondence or evidence indicating an intent to 
claim entitlement to a compensable rating for his TB disorder 
was submitted by the veteran in the interim between the 
rating decision in April 1957 and July 2001.

Thus, it was not until July 26, 2001, that the veteran filed 
a formal application for an increased rating for his TB 
disability.  By an August 2002 rating action, the RO 
recharacterized the veteran's TB disorder and assigned a 30 
percent rating effective July 26, 2001, indicating that it 
was the date of his claim for an increased rating.  In August 
2002, the veteran submitted an NOD with regard to the 
effective date assigned for the 30 percent rating, claiming 
that the effective date should be made retroactive to the 
date his evaluation was reduced in the 1970s.  In his 
substantive appeal, the veteran maintained that it should be 
retroactive to the time he was discharged from the hospital 
in the 1950s.

The Board has also reviewed the record to determine whether 
an informal claim was filed after April 1957 and before July 
26, 2001.  A review of the record reflects that there was no 
informal claim that could be construed as meeting the 
requirements of 38 C.F.R. §§ 3.155 and 3.157 filed following 
the April 1957 final decision until his July 2001 claim.  
Most of the VA medical records indicated that his TB was 
inactive and the VA records did not indicate that the veteran 
wanted an increased rating (nor did he file such a request 
within one year), they could not be considered as informal 
claims under 38 C.F.R. § 3.157 and therefore do not provide 
the basis for an effective date prior to July 26, 2001.  

A review of the evidence reveals an increase in 
symptomatology attributable to the veteran's service-
connected disability was factually ascertainable on 
October 1, 2001, when the PFTs revealed mild restrictive 
ventilatory impairment with forced expiratory volume in one 
second (FEV-1) of 66 percent of predicted value, which was 
not related to his TB until a June 2002 VA opinion linking 
the two disorders.  Prior to that time, there was no evidence 
of any residuals of TB meeting the criteria of a compensable 
rating under Diagnostic Code 6732. 

In this case, pulmonary function tests conducted in October 
2001 disclosed mild restrictive ventilatory impairment 
secondary to the veteran's fibrosis pleurisy/TB with forced 
expiratory volume in one second (FEV-1) of 66 percent of 
predicted value.  A 30 percent evaluation is assigned under 
38 C.F.R. § 4.97, Diagnostic Code 6602 or 6604 where the 
ratio of FEV-1 to FVC is 56 percent or higher.  Thus, the 
evidence of record establishes that the veteran did not meet 
the criteria for a schedular evaluation of 30 percent for 
residuals of TB under the current regulations until October 
2001.  Accordingly, under the applicable regulations, the 
earliest date for which entitlement to an increased rating 
could normally be granted is the date of entitlement, or 
October 1, 2001, in the absence that it was factually 
ascertainable that an increase in disability had occurred 
within the previous year.  See 38 C.F.R. § 3.400.  Therefore, 
given that the record shows that the veteran filed a formal 
claim on July 26, 2001, and that he was diagnosed with mild 
restrictive ventilatory impairment secondary to the veteran's 
fibrosis pleurisy/TB on October 1, 2001, his claim for an 
earlier effective date must be denied.




ORDER

An effective date prior to July 26, 2001 for a 30 percent 
rating for residuals of pleurisy, tuberculosis, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


